Citation Nr: 0318135	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  94-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
an injury of the right index finger, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased rating for a scar on the 
distal aspect of the right index finger, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than May 19, 
1992, for a grant of a 10 percent evaluation for a scar on 
the distal aspect of the right index finger.

3.  Entitlement to service connection for residuals of a 
laceration of the right hand involving all four fingers


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of an increased rating for the service-connected 
residual fractures of the index finger of the right hand with 
tender scar, then evaluated as 10 percent disabling was 
remanded by the Board in October 1996.  In June 1997 the RO 
granted an additional separate 10 percent evaluation for the 
scar of the distal aspect of the right index finger, 
effective from July 29, 1993.  In that decision, the RO also 
held that the veteran was entitled to a total compensation 
rating based on individual unemployability.  

In a January 2001 rating decision the RO listed the effective 
date of a separate 10 percent rating for the scar of the 
right index finger as December 12, 1991.  In an October 2002 
rating decision, the RO made October 16, 1990 the effective 
date of the additional separate 10 percent rating for the 
right index finger scar.  Later in October 2002 the RO held 
that previous rating decisions regarding the effective date 
of the additional 10 percent rating for a tender scar of the 
right index finger were clearly and unmistakably erroneous, 
and the proper effective date for an additional separate 10 
percent rating for the scar of the right index finger was May 
19, 1992.  

The issue of entitlement to an earlier effective prior for 
the assignment of a 10 percent rating for the scar of the 
right index fingers has been perfected for appellate review.  
Thus, the above decisions are not final and the issue is as 
stated on the title page of this decision.  

In an August 2000 decision, the Board granted earlier 
effective dates for service-connected back and right knee 
disorders, and remanded the issues of increased ratings for 
the service-connected residuals of injuries of the right 
index finger and intertwined the issue of service connection 
for additional right hand disorders.  The veteran has 
perfected the issue of service connection for the residuals 
of the laceration to the right hand involving all four 
fingers Board review.

The issues of entitlement to increased ratings for the 
residuals of an injury of the right index finger and the scar 
of the right index finger and service connection for 
residuals of a laceration of the right hand involving all 
four fingers will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The March 1991, which granted service connection for 
residuals of fractures of the index finger of the right hand 
with a tender scar and assigned a 10 percent disability 
evaluation was not appealed and is final.  

2.  The veteran filed a claim for an increased rating for his 
service-connected right index finger condition on May 19, 
1992.

3.  In October 2002 the RO assigned an effective date of May 
19, 1992 for the assignment of a separate 10 percent rating 
for a scar on the right index finger, the date of receipt of 
claim.

CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 1992 for 
the grant of separate 10 percent ratings for residuals of a 
fracture of the right hand have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, Diagnostic Code 
7804 (2001), (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that he was seen 
for a right hand injury in December 1981.  X-rays showed a 
fracture of the right 2nd metacarpal.  A splint was applied.  
In May 1990 he was seen for complaints pertaining to the 
injury to the second metacarpal of the right hand, described 
as a crush injury.  

In November 1990 the veteran submitted his original claim for 
compensation benefits.  

At a VA examination in January 1991, the veteran complained 
of pain in the right hand.  The examination showed that he 
was right handed.  An evaluation of the hand revealed full 
range of motion and slight loss of strength.  The right index 
finger was tender with a 1" vertical scar on the tip.  X-
rays of the right hand showed a slight cortical thickening of 
the shaft of the second metacarpal bone consistent with an 
old healed fracture.  No other abnormality was shown.  The 
diagnosis included history of a fracture of the right hand 
times two.  

A rating decision in March 1991 granted service connection 
for residuals of fractures of the index finger of the right 
hand with a tender scar.  The RO assigned a 10 percent 
disability evaluation under Diagnostic Codes 5225 and 7804.  
The rating was made effective October 16, 1990, that day 
following the veteran's separation from service.  The veteran 
was notified of that decision on May 6, 1991 and of his 
appellate rights.  He did not appeal the 10 percent rating 
assigned to the injury to the right index finger.  Thus, the 
March 1991 decision with regard to the injury to the right 
index finger is final.  38 U.S.C.A. § 7105 (West 2002)

The veteran received treatment at a VA facility during 1991 
and 1992 for various disorders.  These records show that he 
was seen on May 23, 1992 for several problems, including 
complaints pertaining to the right hand.

On May 19, 1992 the veteran filed a number of claims 
including a claim for an increased rating for his service-
connected right index finger condition.

On a September 1992 VA examination, the veteran complained of 
pains in his right hand, with diminished sensation of his 
right forefinger.  The distal two joints were flexed and 
fixed and could not be extended.  The examiner diagnosed loss 
of motion of the distal two phalanges of the right index 
finger.
 
At a hearing at the RO in March 1994, the veteran testified 
that he was right handed and that the right index finger was 
very sensitive at the tip.  He had some movement at the 
second joint.  He also testified that his hand had been 
broken five times and was painful.

The veteran continued to be treated at VA and private 
facilities from 1994 to 1997 for various problems including 
complaints pertaining to the right hand.

On an April 1997 VA examination, the examiner noted the right 
hand injuries shown in the service medical records.  There 
was decreased sensation over the index and ring fingers.  The 
scar on the distal portion of the right index finger was 
tender.  The diagnoses included tender scar on lateral aspect 
of distal right index finger. 

In June 1997 the RO granted an additional separate 10 percent 
evaluation for the scar of the distal aspect of the right 
index finger, effective from July 29, 1993.  In a January 
2001 rating decision the RO listed the effective date of a 
separate 10 percent rating for the scar of the right index 
finger as December 12, 1991.  In an October 2002 rating 
decision, the RO made October 16, 1990 the effective date of 
the additional separate 10 percent rating for the right index 
finger scar.  Later in October 2002 the RO held that previous 
rating decisions regarding the effective date of the 
additional 10 percent rating for a tender scar of the right 
index finger were clearly and unmistakably erroneous, and the 
proper effective date for an additional separate 10 percent 
rating for the scar of the right index finger was May 19, 
1992.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  In Board remands, the 
statement of the case and numerous supplemental statements of 
the case, the veteran has been effectively notified of the 
information and evidence necessary to substantiate his claim.  

The record shows that the veteran has been informed most 
recently in October 2002 correspondence that the VA would 
provide assistance him getting any evidence, and he was 
provided VA forms (VA Form 21-4142) that provide for 
authorization for release of medical records relative to any 
private medical treatment.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied.


Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria. 38 
U.S.C.A. § 1155.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

While this appeal was pending, the applicable rating criteria 
for rating the skin were amended effective August 30, 2002. 
See 67 Fed. Reg. 49590-49599 (July 31, 2002).

Under the revised criteria, Diagnostic Code 7803 provides a 
10 percent rating for scars which are superficial, and 
unstable.  Diagnostic Code 7804 provides a 10 percent rating 
for scars which are superficial, and painful on examination.  

Under note (2):  A 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  The 
veteran may also be rated under Diagnostic Code 7805 for 
scars; other rated on limitation of function of affected 
part.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).

The effective date of an increased rating for a service- 
connected disability will be the date of the receipt of the 
claim or the date where entitlement arose, whichever is 
later.  If the claim has been received within one year from 
the date when it is factually ascertainable that an increase 
in disability had occurred, then that will be the effective 
date.  See 38 C.F.R. § 3.400(o) (1) and (2).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157 (2002).

The evidence shows that the veteran submitted a claim for an 
increased rating on May 19, 1992.  The VA outpatient records 
dated prior to May 19, 1992 contain no reference to the scar 
of the rate index finger.  In October 2002 the RO assigned 
May 19, 1992 as the effective date for the separate 10 
percent rating for the scar of the right index finger, the 
date of receipt of claim.  The evidence of record does not 
show a basis for an effective date earlier the May 19, 1992.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim.  


ORDER

Entitlement to an effective date earlier than May 19, 1992 
for the assignment of a separate 10 percent ratings for the 
scar of the right index finger is denied.


REMAND

In August 2000 the Board determined that the issue of service 
connection for residuals of injuries to the right hand was 
intertwined with the issue of an increased ratings for the 
disabilities involving the right index finger.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board remanded the case for an examination and an opinion 
regarding etiology.  The Board requested that the examiner 
review the claims folder.  The examination was conducted in 
April 2002.  However, after reviewing the examination report 
it is unclear whether the examiner reviewed the claims folder 
as requested by the Board.  Stegall v. West, 11 Vet. App. 268 
(1998).

According, the case is REMANDED for the following:


1.  It is requested that the claims 
folder be returned to the examiner who 
conducted the April 2002 examination (if 
unavailable to another appropriate 
pulmonary specialist) for an addendum.  
The examiner is asked to review the 
claims folder and note in the addendum 
that the records were reviewed.  

In the addendum, the examiner is 
requested to identify the in-service 
fractures and injuries to the right hand 
referenced in the April 2002 examination 
and the current findings and complaints 
which are related to the identified 
injuries.  A complete rational for any 
opinion expressed should be included in 
the addendum. 

2.  Thereafter the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



